Citation Nr: 1708076	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher schedular or extra- schedular rating in excess of 40 percent for residuals of colon cancer.

2.  Entitlement to a higher rating for right upper extremity neuropathy, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher rating for left upper extremity neuropathy, currently evaluated as 20 percent disabling.

4.  Entitlement to higher ratings for right lower extremity neuropathy, evaluated as 10 percent disabling from November 17, 2009, and 20 percent disabling from November 19, 2014.

5.  Entitlement to higher ratings for left lower extremity neuropathy, evaluated as 10 percent disabling from November 17, 2009, and 20 percent disabling from November 19, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1971 to December 1978 and from February 1981 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the Board remanded the appeal for a Board hearing.  In December 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing is of record.  In February 2016 the Board, among other things, granted the Veteran a 40 percent rating for residuals of colon cancer and remanded claims for higher ratings for bilateral upper and lower extremity neuropathy for additional development.

The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court) which in an November 2016 order granted the parties' October 2016 joint motion for remand (JMR), vacating the Board's February 2016 decision to the extent that it denied more than a 40 percent rating for residuals of colon cancer.

As to the claims for increased disability ratings for bilateral upper and lower extremity neuropathy, the Board notes that these issues have not been recertified to the Board for appellate disposition.  Therefore, the Board declines to take any further action as to these issues at this time to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for initial schedular or extra-schedular d rating in excess of 40 percent for residuals of colon cancer, given the October 2016 JMR the Board finds that a remand is required to provide the Veteran with a new VA examination to ascertain the current severity of his disability as well as to obtain an opinion from the Director, Compensation Services as to whether the criteria for a higher extra-schedular rating have been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-November 2017 treatment records from the Columbia VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his residuals of colon cancer to include problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his residuals of colon cancer.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all pathology found to be present.  The examination report must include a complete rationale for all opinions expressed.  

5.  Obtain an opinion from the Director, Compensation Services as to whether the criteria for a higher extra-schedular rating have been met for the Veteran's residuals of colon cancer. 

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the February 2013 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

